Case: 13-20299      Document: 00512595875         Page: 1    Date Filed: 04/15/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 13-20299                                FILED
                                  Summary Calendar                          April 15, 2014
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

v.

LUIS ANTONIO YANTEN-MORA, also known as Louis Antonio Mora, also
known as Jose Manuel Moraleslopez, also known as Valencia Nilson, also
known as Luis Antonio Yanten Mora, also known as Miguel Valencia-Mora,
also known as Antonio Franklin, also known as Tony Mora, also known as Jair
Humberto Valenciacastillo,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:12-CR-779-1


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Luis Antonio Yanten-Mora appeals the 57-month sentence imposed
following his guilty plea conviction for illegally reentering the United States
after having been removed. For the first time, Yanten-Mora argues that the



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20299     Document: 00512595875     Page: 2   Date Filed: 04/15/2014


                                  No. 13-20299

district court erred in denying the Government’s recommendation that he
receive a departure under U.S. Sentencing Guidelines Manual § 5K3.1 and
that the district court failed to sufficiently articulate its reasons for imposing
the above-Guidelines sentence.
      The Government asserts that the appeal waiver bars this appeal. As
part of his plea agreement, Yanten-Mora agreed to “knowingly and voluntarily
waive[] the right to appeal the conviction and the sentence imposed or the
manner in which it was determined.”
      Yanten-Mora does not address the validity of the waiver in his brief, nor
has he filed a reply brief to answer the Government’s waiver argument. Thus,
given the plain language of the waiver and Yanten-Mora’s written certification
that he read, understood, and “carefully reviewed every part of” the plea
agreement with his attorney, the appeal waiver bars the instant appeal. See
United States v. Bond, 414 F.3d 542, 544 (5th Cir. 2005); United States v.
McKinney, 406 F.3d 744, 746 (5th Cir. 2005). Further, defense counsel is
cautioned that pursuing an appeal contrary to a valid waiver and failing to
address the waiver in a reply brief after it was raised in the Government’s brief
constitute a needless waste of judicial resources and could result in the
imposition of sanctions. See United States v. Gaitan, 171 F.3d 222, 223-24 (5th
Cir. 1999).
      Accordingly, because Yanten-Mora’s appeal of his sentence is without
merit, the appeal is DISMISSED AS FRIVOLOUS. See 5TH CIR. R. 42.2.




                                        2